    Case 1:21-mj-00125-RMM Document 1-1 Filed 01/19/21 Page 1 of 8




                                   STATEMENT OF FACTS

       Your affiant, Kathleen W. Orndorff, is a Special Agent with the Federal Bureau of

Investigation, assigned to the Washington Field Office. As a Special Agent, I am authorized by

law or by a Government agency to engage in or supervise the prevention, detention, investigation,

or prosecution of violations of Federal criminal laws. The U.S. Capitol is secured 24 hours a day

by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and temporary

security barriers and posts manned by U.S. Capitol Police.          Only authorized people with

appropriate identification are allowed access inside the U.S. Capitol. On January 6, 2021, the

exterior plaza of the U.S. Capitol was also closed to members of the public.

       On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the United States House of Representatives and the United States Senate were

meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral

College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the

House and Senate adjourned to separate chambers to resolve a particular objection. Vice President

Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.
    Case 1:21-mj-00125-RMM Document 1-1 Filed 01/19/21 Page 2 of 8




       At such time, the certification proceedings            still underway and the exterior doors

and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       On January 12, 2021, the Federal Bureau of Investigation (FBI) Dallas Field office received

information from an analyst with the Fort Worth Police Department Intelligence Exchange

Section. In addition to processing “Requests for Information” (RFIs) from regional detectives, the

analyst also monitors social media for any threats in the area. The analyst advised that the

intelligence exchange was asked to help locate local residents who participated in violence or

illegal activity during the January 6, 2021, riot at the Capitol. The analyst further advised that she

was searching social media and located a Facebook page that belongs to an individual with the



                                                  2
    Case 1:21-mj-00125-RMM Document 1-1 Filed 01/19/21 Page 3 of 8




username “Chaz McCurry.” On the page, McCurry stated there were still spots available on the

bus to go to D.C. for a protest on January 6. One “Dan Phipps” expressed interest in attending the

protest. The analyst then looked further into the profile that used the name “Dan Phipps” and

located Facebook posts made by DAN PHIPPS.

       On January 8, 2021 at 7:42 am, the individual later identified as PHIPPS had posted a

picture of himself standing in the Capitol holding an American flag over his shoulder.




       On January 9, 2021 at 2:25 am, PHIPPS had posted a picture of himself apparently at the

January 6 protest in D.C., before the crowd breached the Capitol, indicating in the accompanying



                                                3
    Case 1:21-mj-00125-RMM Document 1-1 Filed 01/19/21 Page 4 of 8




text that he had been inside the Capitol on January 6, and that he was from Texas. He wrote the

following post:

              (Replying to some Texans)
              Everyone talks about being a patriot until its time to do patriot shit.
              Texas is part of the US. Secession should only be considered after
              the fight has been lost.
              I went to DC. I helped take the Hill.
              I helped other patriots prevent antifa from damaging anything.
              I exercised my 1st amendment right to take grievances to our
              representatives. It was a (mostly peaceful) political protest
              Where were you on 06JAN21?




                                                 4
    Case 1:21-mj-00125-RMM Document 1-1 Filed 01/19/21 Page 5 of 8




       PHIPPS also made the following statement during a messenger conversation attached to

one of his posts: “I heard something about another one either the 17th or 19th. That one may be

more dangerous though. Im getting a helmet and gas mask if I go. (Lessons learned LOL)”




                                              5
    Case 1:21-mj-00125-RMM Document 1-1 Filed 01/19/21 Page 6 of 8




       The analyst was able to identify PHIPPS by using a comprehensive search database known

as “TLO,” to locate a DANIEL DINK PHIPPS, W/M, with a date of birth consistent with the

apparent age of the images of DAN PHIPPS on the PHIPPS Facebook page, and with a specific

address in the Dallas – Fort Worth area. During the investigation FBI Task Force Officer Matthew

Woodlee located other pictures of PHIPPS on Facebook. Using those pictures, along with

PHIPPS’s Texas driver’s license photo, TFO Woodlee took additional steps to confirm that

PHIPPS was the individual in the photographs. Specifically, on January 18, 2021, TFO Woodlee

interviewed a witness in the same neighborhood where PHIPPS is believed to reside, based on


                                               6
    Case 1:21-mj-00125-RMM Document 1-1 Filed 01/19/21 Page 7 of 8




information associated with PHIPPS’s driver’s license. The witness advised that he/she knows a

DAN PHIPPS from the neighborhood very well. TFO Woodlee showed the witness the Faceboook

image depicting the person believed to be PHIPPS inside the Capitol. The witness confirmed that

the person in the image was the DAN PHIPPS the witness knew from the neighborhood.

       Based on the foregoing, your affiant submits that there is probable cause to believe that

PHIPPS violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter

or remain in any restricted building or grounds without lawful authority to do; and (2) knowingly,

and with intent to impede or disrupt the orderly conduct of Government business or official

functions, engage in disorderly or disruptive conduct in, or within such proximity to, any restricted

building or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct

of Government business or official functions; or attempts or conspires to do so. For purposes of

Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise

restricted area of a building or grounds where the President or other person protected by the Secret

Service, including the Vice President, is or will be temporarily visiting; or any building or grounds

so restricted in conjunction with an event designated as a special event of national significance.




                                                 7
    Case 1:21-mj-00125-RMM Document 1-1 Filed 01/19/21 Page 8 of 8




       Your affiant submits there is also probable cause to believe that PHIPPS violated 40

U.S.C. § 5104(e)(2)          (G), which makes it a crime to

              willfully and knowingly parade, demonstrate, or picket in any of the Capitol

Buildings.



                                                    _________________________________
                                                    Kathleen W. Orndorff
                                                    Special Agent
                                                    Washington Field Office


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this      day of January 2021.


                                               ______________________________                 _____

                                               U.S. MAGISTRATE JUDGE




                                                8
